Citation Nr: 1416349	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  09-41 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating in excess of 40 percent for a postoperative lumbar herniated disc disability (lumbar spine disability).  

2. Entitlement to an increased rating in excess of 10 percent disabling for osteoarthritis of the thoracic spine.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran had active duty service from October 1976 to October 1980 and from January 1991 to April 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied an increased rating for the lumbar spine disability in excess of 40 percent disabling and an increased rating in excess of 10 percent disabling for osteoarthritis of the thoracic spine.  

Service connection for left lower extremity radiculopathy was granted in an August 2007 RO rating decision.  In November 2012, the RO increased the rating for left lower extremity radiculopathy to 20 percent disabling.  Also, service connection was granted for a lumbar scar related to the lumbar spine disability.  The Veteran has not filed a notice of disagreement with these ratings and these issues are not on appeal.  

In September 2013, the Veteran testified before the undersigned at a Board Videoconference hearing.  A transcript has been reviewed and is associated with the file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  



REMAND

After the last supplemental statement of the case (SSOC), the Veteran submitted a November 2012 note from a private physician regarding prescribed bed rest.  In response to a letter asking him if he would like to waive AOJ adjudication of this evidence, he elected to have the Board remand the case so the AOJ could review the additional evidence.  38 C.F.R. §§ 19.31(b)(1), 19.37 (2013).  

As the November 2012 note could represent a worsening of the Veteran's disability, he should also receive a new VA examination.  Updated VA treatment records should also be associated with the file.  

Accordingly, the case is REMANDED for the following action:

1. Associate any new VA treatment records for the Veteran with the file; Virtual VA shows the most recent records in the file currently to be from September 2012.  

2. After completing the above development, schedule the Veteran for a new VA spine examination.  The claims folder, and any relevant electronic records should be made available for the examiner to review in conjunction with the examination and the examination report should reflect the records were reviewed.  

The examiner should comment on any symptomatology shown to be present and due to the service-connected spine disabilities.  The examiner should report whether there is additional loss of motion lost due to weakened movement, atrophy, excess fatigability, instability, incoordination, flare-ups, or pain.  Such additional loss of motion should be expressed in degrees.  If the examiner is unable to report the loss of motion, reasons for this inability should be provided.  

3. Review all evidence and re-adjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond to it before the case is returned to the Board.  

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2013).  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

